Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on October 27, 2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2022 is being considered by the examiner.

Claim Objections

Claims 18-20 are objected to because of the following informalities:  
In claims 18-20, line 1, “the medium” should read -the non-transitory computer readable medium-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (U.S. Publication No. 2018/0129416 A1), hereafter referred to as KIM’416.
	Referring to claim 1, KIM’416, as claimed, an electronic device (Fig. 1), comprising:
a memory system (storage device 100, see Fig. 1) comprising a memory controller (controller 110, see Fig. 2) and a plurality of memory locations (memory 130, cache 120, see Fig. 2), the memory controller being programmed to perform operations comprising: communicating, by the memory system (storage device 100 communicating with the host 200, see Fig. 1) and to a host device (host 200, see Fig. 1), a first message describing background operations to be performed at the memory system (storage device 100 may transfer to the host 200 a message, see paras. [0030] and [0061] and Fig. 9; also note: operations may be performed in a sequence different from the order shown); receiving, by the memory system and from the host device, a second message indicating permission to execute the background operations (perform background operation, see para. [0133] and Fig. 9); and initiating, by the memory system, execution of at least one background operation (background operation performed, see paras. [0031] and [0135]).
As to claim 2, KIM’416 also discloses the first message comprises volume data describing a volume of background operations to be performed at the memory system (storage device 100 may transfer to the host 200 a message, see paras. [0030] and [0061] and Fig. 9; also note: operations may be performed in a sequence different from the order shown). 
As to claim 3, KIM’416 also discloses communicating the first message comprises writing background operations data to a memory location of the plurality of memory locations that is accessible to the host device (host send read or write command to the storage device 100 using an application or a file system, see paras. [0030] and [0032]).
As to claim 4, KIM’416 also discloses the second message indicates a time period when the memory system is to execute the at least one background operation (storage device may perform the background operation with restrictions; background operation limited to a predetermined time, see paras. [0139]-[0141]).
As to claim 5, KIM’416 also discloses the operations further comprising: reading time data from a descriptor memory location, the time data describing a time period when the memory system is to execute the at least one background operation (storage device may perform the background operation with restrictions; background operation limited to a predetermined time, see paras. [0139]-[0141]), the descriptor memory location being a memory location of the plurality of memory locations that is accessible to the host device (host send read or write command to the storage device 100 using an application or a file system, see paras. [0030] and [0032]); determining that the time period when the memory system is to execute the at least one background operation has expired prior to completing the at least one background operation; and stopping execution of the at least one background operation (perform the background operation with restrictions; background operation limited to a predetermined time, see paras. [0139]-[0141]; note: outside the certain time period, the background operation cannot be performed).
As to claim 6, KIM’416 also discloses receiving a stop background operations interrupt signal from the host device; and responsive to the stop background operations interrupt signal, stopping execution of the at least one background operation (the storage device terminates the hibernation according to the received hibernation exit request, see paras. [0123]-[0125] and [0135]).
As to claim 8, KIM’416 also discloses after completing the at least one background operation, writing background operations stopped data to a descriptor memory location, the background operations stopped data indicating that the at least one background operation is complete, the descriptor memory location being a memory location of the plurality of memory locations that is accessible to the host device (after completion of operation, indicate to the host, work completion, see paras. [0085], [0101]-[0102], [0109]).
Note claims 9 and 17 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 18 recite the corresponding limitations of claim 2. Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 19 recite the corresponding limitations of claim 3. Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 20 recite the corresponding limitations of claim 4. Therefore they are rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6. Therefore it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 8. Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM’416 in view of Wu (U.S. Patent No. 7,064,994 B1), hereafter referred to as Wu’994.
As to claim 7, KIM’416 teaches all the claimed limitations except accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation; determining that the memory system has exceeded the maximum temperature; and stopping execution of the at least one background operation.
Wu’994 discloses accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation (sense temperature associated with memory subsystem, block 310, see Fig. 3); determining that the memory system has exceeded the maximum temperature (“is temperature greater than a predetermined threshold?”, block 320, see Fig. 3); and stopping execution of the at least one background operation (inserting idle cycles pauses the operation, block 330, see Fig. 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KIM’416’s invention to comprise accessing maximum temperature data describing a maximum temperature of the memory system at which the memory system is to execute the at least one background operation; determining that the memory system has exceeded the maximum temperature; and stopping execution of the at least one background operation, as taught by Wu’994, in order to reduce performance degradation due to temperature (see Col. 1, lines 15-35).
Note claim 15 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.



Response to Arguments

Applicant's arguments filed 10/27/2022 have been fully considered but they are moot due to new grounds of rejection.
In summary, KIM’416 and Wu’994 teach the claimed limitations as set forth.


Conclusion


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181